Title: Abigail Adams to Thomas Boylston Adams, 15 August 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Dear Thomas
					Quincy August 15th 1800
				
				I have not written to You since I received Yours of the 19th, and that of the 20th by Your Friends. I was from Home when they came up and deliverd your Letters, but your Father saw them, and invited them to dine with us on twesday last, which they did. I found them agreable young Men, and your Friends think they trace a likeness of Your person in mr Neal they profess to be much pleased with their Tour, as the zeal pot of politicks is boiling over, and much of the Scum rising. they will undoubtedly return with no very improved Ideas of Massachusetts union Wisdom or Skill, if they do of her gratefull Sense of Services and sacrifices.— I Mean if they judge by the public papers, and very like private conversation into which they may fall; Mr shaw will inclose to You Some papers, by which you will learn the present ferment, the causes of which I can easily trace.
				The Nomination of Mr Gerry to France, has been broiling in the

Breasts of certain Characters here ever since it took place. this Might have subsided, if it had not given to Mr Gerry a kind of popularity through the which made him to their mortification & astonishment, so near a rival to the chief Majestrate of this state. if they had put up as they first intended, the chief Justice, Gerry would undoubtedly have been Govenour— of this they are sensible, tho they do not avow it. they also think that the late mission to France is in some measure oweing to mr Gerrys continuance in France, and the fear they have that it May succeed, and reflect Some honor upon him, is an other Souce of bitterness—beside their General dislikes it, and he is their oracle— the Dissmission of the late sceretary, being an Essex Man, and just such a spirit as Suited their warm fiery zeal, is a fine weapon in their Hands to weild against a Man, who as they express themselves—will not be advised— yet they know well that they cannot come out openly, and boldly attack Him. they dare not do it, but in ambuscade & under a coverd Way. therefore they Scrible attack Jefferson and make bear his bones, Slyly insinuate that a coalition has taken place between the two Characters, and go so far as to Say, that the President agreed to serve as Vice President under Jefferson, and quote the Authority of Beau Dawson, to whom they say, Jefferson related this conversation, and stupid as this stuff is, Derogatary as it is, to the Character of whom which they relate it; it finds believers— perhaps there never was a Character which upon all occasions, and under all circumstances, was So totally free from all Bargaining, all intrigue, all Chicanary, as the one they now hold up, as capable of the most Dishonorable one. that such things should be alledged by the Partizens of a Faction, does not surprize me, but that Such can be believed by Sober & thinking people, proves to Me the Depravity of the Morals of our Country in strong coulours— a writer whose peices I See republishd, in the papers of Philadelphia under the signature of Decius—is employed in tearing to peices the Character of Jefferson. in some points the poor Man has made himself liable to the goads and stings they inflict; but the Motives, are more hidden than the blasting of the fame of the Man they fear. a puffer is also employd to give the peices a currency they are asscribed to Jack Lowell, a Massachusetts Federalist to Mr Ames the other writers I do not know, nor do I give You more than report for the truth—but I have every reason to think, from certain Characters keeping aloff, and from the langauge I have heard, they hold, that, there is a great falling off of Men whom I should not have expected

would have taken Such a part. amongst them are Men of talents, Property and I believe integrity. Many of them I have considerd as personal friends Dana & Cabbot, certainly were so. Ames Lowel and Higginson Parsons were amongst those who have been supporters of the administration under Washington; and of the present, untill the Peace Measures, the Mission to France was instituded. this they Say unnerved the Country—and striped it of all its Energy— yet a Navy has arrisen without energy, a Rebellion has been crushed, without energy— but the Jacobins appear to be satisfied with certain measures of the Government. they do not here curss & vilify the administration; and they expose the Anglo-American Faction, for such a one now exists, and every Eye must see it, as Evident as the sun at noon day— It is to be regreted that the Characters which I have named should so far Mistake the true interest of their Country and oppose, as they certainly Do, an adjustment of our Differences with France: if the measure is not unpopular, it will not be their fault that it is not renderd abortive; tho not one of the Gentlemen have visited the President since his return on a private or public day— not a Levee passess, without being attended by Many persons who never before came and never were they so full, and so crowded, as they have been this Season, except the persons before named, whose Defection I cannot but regreet because I See they will lose the confidence of their country by it— whatever they may think; the general voice of New England I am assured is in favour of the Measures persued by the Executive Authority—and tho as some express it, they May be juggled out of their President. they cannot destroy the confidence which the Discreet & thinking part of the Country repose in him— Should either of the Gentlemen be brought in, who are now held up as candidates, to the exclusion of the present Party Spirit will render their administration Misirable indeed. Such at present is the prospect, but should the Election terminate in the reElection of the present chief Majestrate, We may get on four Years more Should he live so long; with a tolerable quiet, but we shall never see, an other Election in which any measures will be preserved. I judge from what I see and hear. calumny and falshood stop at nothing. verily a lyieing spirit hath gone forth—
				I have a Letter from Berlin of May 25th. as the politicks are not concequential, I do not inclose it— Remember me kindly to all my Philadelphia Friends—
				We have had some extreem Hot weather but it is Healthy, some few fevers excepted—
				
				the President Says You make a wrong judgment respecting the return of the B. commissoners— they were recalld to make a more amicable adjustment. a new nomination will take place— Mr Lyston I believe retires, untill tis seen who in future will hold the Reins— I do not however think that John has any affection for us— He will have a thrust at us when ever he can
				adieu my Dear Thomas— I think You should send the Aurora to col smith with the curious list of nominations—
				Yours as ever—
			